   Case 5:19-cv-03252-JWL Document 11 Filed 04/27/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



TERRY POOL,

                             Petitioner,

           v.                                      CASE NO. 19-3252-JWL

U.S. PAROLE COMMISSION,

                             Respondent.


                         MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. Petitioner, a prisoner in federal custody, seeks review of

action by the United States Parole Commission (Commission).

                                Background

     In February 1978, petitioner was sentenced in the United States

District Court for the Central District of California to a term of

three years for being a felon in receipt of a firearm. During his

service of that sentence, he was convicted of conspiracy to murder

and murder in the first degree and sentenced to a term of life.

Petitioner now has served more than forty years in the federal prison

system.   His   institutional   history    includes    approximately   ten

disciplinary actions. The most recent serious disciplinary incident

was an assault in 2009, and the most recent overall was a minor

disciplinary action in 2013 for possession of tobacco.

     The Commission has considered petitioner’s case on several

occasions. It held an initial parole hearing in 2010 and denied parole.

It next considered petitioner’s case in 2011, and evaluated him under

18 U.S.C. § 4206(d) because he had served thirty years of his sentence
     Case 5:19-cv-03252-JWL Document 11 Filed 04/27/20 Page 2 of 8




by   that    time.   Following   this   “mandatory    parole”   hearing,    the

Commission denied parole, finding that petitioner had violated

institutional rules on numerous occasions and that there was a

reasonable probability that he would commit a crime if released.

      At    the   October    2011   hearing,   the   Commission      designated

petitioner’s case as an “original jurisdiction”1 case under 28 C.F.R.

§ 2.17(a).

      In December 2013, the Commission reheard petitioner’s case and

again denied parole. The Commission also attempted to declassify

petitioner’s case as “original jurisdiction” but did not follow the

voting procedures set out in 28 C.F.R. § 2.17(c)(2). Because of that

error, this Court invalidated the August 2015 decision and directed

a new hearing. See Pool v. Streeval, 2016 WL 6083712 (D. Kan. Oct.

18, 2016).

      In January 2017, the Commission held a remedial hearing and again

denied mandatory parole.

         In November 2018, the Commission held the most recent mandatory

parole      hearing.   The   hearing    examiner     recommended     that   the

commissioners grant mandatory parole, but the executive hearing

examiner panel rejected that recommendation and recommended the

denial of parole due to petitioner’s history of institutional

misconduct.

1 The original jurisdiction designation is reserved for cases that
meet the following criteria: (1) prisoners who committed crimes
against national security; (2) prisoners whose offense behavior
involved an unusual degree of sophistication or planning; (3)
prisoners who have had national or unusual attention as a result of
their offenses, arrest, trial or prisoner status; (4) prisoners whose
offenses caused the death of a law enforcement officer acting in the
line of duty; or (5) prisoners who are sentenced to a term of 45 years
or life. See 28 C.F.R. §2.17.
     Case 5:19-cv-03252-JWL Document 11 Filed 04/27/20 Page 3 of 8




      Since August 5, 2018, the Commission has had two commissioners

serving; at least one additional nomination is pending in the United

States Senate. Both the serving commissioners agreed with the

executive hearing panel that parole should be denied in petitioner’s

case. A notice of action was issued on February 27, 2019.

      Both the commissioners also signed an order to declassify

petitioner’s case as an original jurisdiction matter. A separate

notice of action was issued on that order on February 27, 2019.

      Petitioner sought review on March 4, 2019, and the Commission

issued a notice of action denying relief on May 22, 2019.

                            The habeas petition

      Petitioner seeks relief in this action on four claims. First,

he   alleges    the    Commission    improperly    removed    the    original

jurisdiction designation in his case. Second, he claims the Commission

improperly allowed his appeal to proceed before the two serving

commissioners. Third, he claims the Commission improperly considered

statements from his presentence report. Fourth, he claims the

Commission improperly refused to review his psychology file.

                                 Discussion

      To obtain federal habeas corpus relief, a petitioner must

demonstrate that “[h]e is in custody in violation of the Constitution

or laws or treaties of the United States”. 28 U.S.C. § 2241(c)(3).

A § 2241 petition is appropriate when a prisoner challenges the

execution of his sentence rather than the validity of his conviction

or sentence. McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811 (10th

Cir. 1997).

      A habeas court’s review of a decision by the Commission is narrow.

See Peltier v. Booker, 348 F.3d 888, 892 (10th Cir. 2003). The governing
   Case 5:19-cv-03252-JWL Document 11 Filed 04/27/20 Page 4 of 8




standard of review “is whether there is a rational basis in the record

for the Commission’s conclusions embodied in its statement of

reasons.” Misasi v. U.S. Parole Commission, 835 F.2d 754, 758 (10th

Cir. 1987)(quoting Solomon v. Elsea, 676 F.2d 282, 290 (7th        Cir.

1982)). See also Kell v. United State Parole Comm’n, 26 F.3d 1016,

1019 (10th Cir. 1994)(requiring “a clear showing of arbitrary and

capricious action or an abuse of discretion” to overturn a decision

by the Commission).

   Before November 1, 1987, the terms of federal sentences were

governed by the Parole Commission and Reorganization Act of 1976

(PCRA). The PCRA “empowered the Parole Commission to evaluate

prisoners’ behavior and to award them early release on the basis of

positive institutional adjustment.” Bledsoe v. United States, 384

F.3d 1232, 1233 (10th Cir. 2004)(citations omitted). Dissatisfied with

that system, Congress passed the Sentencing Reform Act of 1984 (SRA),

which became effective on November 1, 1987, when it replaced the PCRA.

“Under the SRA, parole was to be abolished, the Parole Commission was

to be phased out, and prisoners were to serve uniform sentences under

sentencing guidelines.” Id. However, on December 7, 1987, Congress

amended the SRA to clarify that the PCRA would continue to control

the sentences of prisoners sentenced before the effective date of the

SRA and extended the life of the USPC to administer those sentences.

Id. at 1234. Congress has since extended the life of the USPC several

times, most recently to October 31, 2020, by the United States Parole

Commission Extension Act of 2018. Pub. L. 115-274 (October 31, 2018).

     At this time, although the USPC is authorized to have five

commissioners, since August 2018, only two persons have been serving

in that capacity, Commissioners Massarone and Cushwa.
   Case 5:19-cv-03252-JWL Document 11 Filed 04/27/20 Page 5 of 8




     Petitioner first challenges the declassification of his case as

an original jurisdiction matter. Both that designation and the removal

of that status are governed by 28 C.F.R. § 2.17. Under the regulation,

a case may be removed from an original jurisdiction status “following

a regularly scheduled hearing or the reopening of the case pursuant

to § 2.28. Removal may also occur by majority vote of the Commission

considering a petition for reconsideration pursuant to § 2.27.” §

2.17(c)(2). The procedure to be used is the same as that for

designation, which states:

     Following any hearing conducted pursuant to these rules,
     the Regional Commissioner may designate that a case should
     be decided as an original jurisdiction case. If the Regional
     Commissioner makes such a designation, the Regional
     Commissioner shall vote on the case and then refer the case
     to the other Commissioners for their votes. The decision
     in an original jurisdiction case shall be made on the basis
     of a majority vote of Commissioners holding office at the
     time of the decision.

28 C.F.R. § 2.17(a).

     The Rules and Procedures Manual (RPM) of the USPC provides this
description of the declassification procedure:
     Where a case has been previously designated as original
     jurisdiction and the Regional Commissioner believes it no
     longer warrants such classification, he may refer the case
     to the National Commissioners for declassification. The
     Regional Commissioner shall also vote on the substantive
     case decision. The National Commissioners shall first vote
     on declassification. If declassified, the case shall be
     treated as a non-original jurisdiction case and returned
     for processing, unless the Regional Commissioner’s
     proposed decision requires action under 2.24(a). If not
     declassified, the case shall be processed under original
     jurisdiction procedures.

Id. at § 2.17-05.

     In   removing    the   original     jurisdiction     designation   in
petitioner’s case, however, the Commission did not act during the
   Case 5:19-cv-03252-JWL Document 11 Filed 04/27/20 Page 6 of 8




parole hearing process, and the decision was made on the vote of a
single Commissioner, Patricia Cushwa.
       As stated, on November 14, 2018, the hearing examiner recommended
that petitioner be granted mandatory parole effective August 26, 2019,
with   a   special       condition      of    substance       abuse    aftercare.         That
recommendation was rejected by an executive hearing panel composed
of examiners Stephen Husk and Joseph Pacholski, Commissioner Patricia
Cushwa, and Regional Commissioner Charles Massarone. Commissioner
Cushwa signed the notice on December 7, 2018, and Commissioner
Massarone signed it on December 10, 2018. Doc. 2-1, Ex. A.
       On December 10, 2018, Commissioner Massarone also signed an order
recommending the declassification of petitioner’s case as original
jurisdiction, and on the same day, he voted with Commissioner Cushwa
to declassify. Id., Ex. B.
       Because Commissioner Cushwa, the only remaining Commissioner,
voted on the substantive decision to deny parole on December 7 before
she voted on the declassification decision on December 10, the parole
decision was complete before the declassification decision was made.
This is contrary to the process required in the RPM, which directs
that if a Regional Commissioner believes that original jurisdiction
should be removed, the Regional Commissioner must first refer the
matter to the National Commissioners with his or her vote on whether
parole should be granted. If the National Commissioners agree the case
should be declassified as an original jurisdiction case, the case then
is returned for processing as a non-original jurisdiction case.
       Petitioner also points out that the declassification process
requires a majority vote of the National Commissioners.                           Under the
governing    regulation,         the   Regional         Commissioner       refers    a    case
considered      appropriate       for        declassification         to    the     National
Commissioners       for    a     vote.       The    regulation        defines       National
Commissioners       as    “the    Chairman         of   the   Commission      and     …    the
Commissioner who is not serving as the Regional Commissioner in
respect    to   a   particular         case.”      28    C.F.R.   §    2.1(d).       Because
     Case 5:19-cv-03252-JWL Document 11 Filed 04/27/20 Page 7 of 8




Commissioner Massarone signed the form referring petitioner’s case
for declassification from its original jurisdiction status, he could
not cast a vote as a National Commissioner. Commissioner Cushwa, as
the sole remaining Commissioner, voted for declassification.
         Petitioner   challenges       this   vote    on    the   ground       that
declassification       requires    a     majority    vote    of   the    National
Commissioners.
         The provisions of 28 C.F.R. § 2.17(a), which contemplates a
decision made on “a majority vote of Commissioners holding office at
the time of the decision” and            Section 2.17-05, which directs the
Regional Commissioner to “refer the case to the National Commissioners
for declassification”, obviously were written with the expectation
of   a    larger   roster   than   the    present    USPC   membership    of   two
commissioners.
         However, two provisions suggest this vote may be acceptable.
First, 28 C.F.R. § 2.17(a) provides for a decision by “a majority vote
of Commissioners holding office at the time of the decision”. And,
as petitioner acknowledges, the USPC has a quorum regulation which
states that “[i]f there is only one Commissioner holding office, all
provisions in these rules requiring concurring votes or resolving
split decisions are suspended until the membership of the Commission
is increased, and any action may be taken by one Commissioner.” 28
C.F.R. § 2.63(c). Read together, these provisions support a conclusion
that there is an intent that the Commission be allowed to carry out
its duties to render decisions and take action despite a low number
of serving Commissioners.
         The Court has studied the record and is mindful of “the rule that
a federal district court may not review the actions of the Parole
Commission absent a showing of arbitrary and capricious action or a
misapplication of the law.” Fox v. U.S. Parole Comm’n, 517 F.Supp.
855, 858 (D. Kan. 1981), aff’d, No. 81-1432, 1981 WL 37344 (10th Cir.
Nov. 23, 1981). In this case, the Court finds the Commission’s failure
to properly process the declassification of the original jurisdiction
   Case 5:19-cv-03252-JWL Document 11 Filed 04/27/20 Page 8 of 8




designation   in   accordance   with   its   governing   regulation   is   a
misapplication of the law that warrants the remand of this matter for
a new hearing. The regulation is clear, and petitioner is entitled
to careful consideration of his suitability for parole under the terms
of that regulation.
     Because the Court concludes petitioner is entitled to relief on
his argument concerning the removal of the original jurisdiction
classification, it does not reach petitioner’s remaining claims.
     IT IS, THEREFORE, BY THE COURT ORDERED the petition is granted
and this matter is remanded for a new hearing consistent with this
Memorandum and Order.

     IT IS SO ORDERED.

     DATED:   This 27th day of April, 2020, at Kansas City, Kansas.



                                  S/ John W. Lungstrum
                                  JOHN W. LUNGSTRUM
                                  U.S. District Judge
